             Case 1:17-cr-00251-PGG Document 320
                                             319 Filed 12/17/20
                                                       12/16/20 Page 1 of 2




                                      PARKER AND CARMODY, LLP
                                               ATTORNEYS AT LAW
                                                850 THIRD AVENUE
                                                    14TH FLOOR
                                               NEW YORK, N.Y. 10022

DANIEL S. PARKER                                                                       TELEPHONE: (212) 239-9777
MICHAEL CARMODY                                                                        FACSIMILE: (212) 239-9175
CHRISTINA S. COOPER                                                                    DanielParker@aol.com




                                                               December 16, 2020

By ECF
Hon. Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
                                                                        December 17, 2020
New York, NY 10007

                                   Re: United States v. Amaury Modesto
                                               17 Cr 251 (PGG)

Dear Judge Gardephe:

            I write requesting that the Court modify the terms and conditions of Mr. Modesto’s

Supervised Release; specifically permitting him to remain outside of his residence at the

discretion of his Probation Officer so that he can work at a second job that he has been offered at

Home Depot.

           I have spoken with Probation Officer Florence Duggan who does not object to the

requests herein and I have conferred with AUSA Jilan Kamal who advised me that the

Government defers to the Department of Probation.

           Subject to his passing a background check 1 and a drug test, Mr. Modesto has been offered

a job at Home Depot which is just a hop, skip and a jump away from his current job at AutoZone

in Matamoras, PA. He would work from 8 a.m. to 4:30 p.m. at AutoZone, then from 5 p.m. to




1
    Mr. Modesto believes that his drug conspiracy conviction will not prevent Home Depot from hiring him.

                                                          1
         Case 1:17-cr-00251-PGG Document 320
                                         319 Filed 12/17/20
                                                   12/16/20 Page 2 of 2




approximately 10 p.m. at Home Depot during the week. His weekend hours at Home Depot

have not been determined yet.

       In order to facilitate his supervision, we ask the Court to allow Mr. Modesto to remain

outside his residence to work at the discretion of Probation. I have spoken with P.O. Duggan

about this proposed language and Probation does not object.

       If the foregoing request meets with Your Honor’s approval, then I respectfully request

that you “So Order” this letter.

       Thank you for your consideration and attention to this matter. Happy Holidays.



                                                           Respectfully submitted,


                                                            Daniel S. Parker
                                                            Parker and Carmody, LLP
                                                            850 Third Avenue, 14th Floor
                                                            New York, NY 10022
                                                            Cell: 917-670-7622
                                                            DanielParker@aol.com

Cc: AUSA J. Kamal (by email)
    PO F. Duggan (by email)




                                                2
